                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY

TODD JASON SANDERS,

                   Plaintiff,                                    Civ. No. 20-342 (KM) (SCM)

          v.

MARCUS I-lICKS. et al.,                                           OPINION

                    Defendants.



KEVIN MCNULTY, U.S.D.J.

          Plaintiff, Todd Jason Sanders, a state prisoner, filed pro se with the Court a civil-rights

complaint as well as an application to proceed      injörmapauperis.       (ECF Nos. 1, Ii.) As Mr.

Smith’s informapauperis application is incomplete, it will be denied without prejudice and this

case will be administratively terminated.

          A complaint must generally include either a $400.00 fee (a $350.00 filing fee plus a

$50.00 administrative fee) or an application to proceed infonnapauperis. 28 U.S.C.                   §   1914(a),

1915(a). If a prisoner plaintiff is proceeding infonna pauperis, the $350.00 filing fee is still

assessed, but may be paid in installments as described below. 28 U.S.C.               §   1915(b).

          A prisoner who seeks to proceed informapauperis must submit an affidavit, including a

statement of all assets, stating that the prisoner is unable to pay the applicable filing fee. See 28

U.S.C.     §   1915(a)(1). The prisoner must also submit a certified copy of his inmate trust fund

account statement for the six-month period immediately preceding the filing of his complaint.

See Id.   §    191 5(a)(2). The prisoner must obtain this statement from the appropriate official of

each prison at which he was or is confined. See Id.; see also L. Civ. R. 8 1.2(b) (“Whenever a

Federal, State, or local prisoner submits a civil rights complaint,    .   .   .   the prisoner shall also
submit an affidavit setting forth information which establishes that the prisoner is unable to pay

the fees and costs of the proceedings and shall further submit a certification signed by an

authorized officer of the institution certif5’ing (I) the amount presently on deposit in the
                                                                                                  t
prisoner’s prison account and, (2) the greatest amount on deposit in the prisoner’s prison accoun

during the six-month period prior to the date of the certification.”).

            Even if a prisoner is granted infonna pauperis status, he must pay the full amount of the

filing fee of $350.00. See 28 U.S.C.         §   1915(b)(1). In each month that the amount in the
                                                                                           deduct
prisoner’s account exceeds $10.00, the agency having custody of the prisoner shall assess,
                                                                                        of
from the prisoner’s account, and forward to the Clerk of the Court. payment equal to 20% the

preceding month’s income credited to the prisoner’s account. See id.           §   1915(b)(2). The

deductions will continue until the $350.00 filing fee is paid.

            Even if the necessary fees are paid and the complaint is accepted for filing, the Court may
                                                                                          s it if
nevertheless immediately dismiss the case. The Court must review the complaint and dismis
                                                                                              relief
it finds that the action (1) is frivolous or malicious, (2) fails to state a claim upon which
                                                                                    such relief.
may be granted, or (3) seeks monetary relief against a defendant who is immune from

See Id.     §   1915(e)(2)(B); see also Id   §   1915A(b).

             If the plaintiff has, on three or more prior occasions while incarcerated, brought an action
                                                                                       bring
 or appeal in a court that was dismissed on any of the grounds listed above, he cannot
                                                                                              See
 another aclion hi fonnapaxiperis unless he is in imminent danger of serious physical injury.

 Id.   §   l9l5(g).
                                                                                                        d
             In this case, Mr. Smith has not paid the $400.00 filing fee, and his application to procee

 injbrinapauperis is incomplete. Specifically, Mr. Smith failed to submit a six-mo
                                                                                   nth prison

                                                                                             tion
 account statement certified by a prison official. (See ECF No. 1-1.) Therefore, the applica


                                                             7
will be denied without prejudice. Accordingly, the Clerk of the Court will be ordered to

administratively close this case. Mr. Smith may reopen this action, however, by either paying the

filing fee or submitting a complete mfouinapazipens application.



DATED: Februa0’ 24, 2020
                                                                               M,c4
                                                            K VIN MCNULTY
                                                            United States District Judge




                                                 3
